LASKER, Senior District Judge,
dissenting:
I respectfully dissent.
It is my view that the evidence below was insufficient as a matter of law to establish that the St. Regis Mohawk tribe is a "dependent Indian community." In holding that there was "ample evidence" from which the district court properly could conclude that the St. Regis tribe is a dependent community, the majority cites United States v. Sandoval, 231 U.S. 28, 47-48, 34 S.Ct. 1, 6-7, 58 L.Ed. 107 (1913). There are several reasons why I believe Sandoval does not justify the result reached here. First, the Supreme Court's opinion in Sandoval, because iLpreceded the enactment of 15 U.S.C. § 1175, is of limited value as a guide to the interpretation of the term "dependent Indian community" as that term is used in the statute.
Moreover, the definition of "dependent Indian community" offered by the Sandoval court is too vague to be useful. In holding that the judiciary should follow the lead of the executive and legislative branches with regard to whether a community is dependent, the court stated:
[B]y an [sic] uniform course of action beginning as early as 1854 and continued up to the present time, the legislative and executive branches of the Government have regarded and treated the Pueblos of New Mexico as dependent communities entitled to its aid and protection, like other Indian tribes, and considering their Indian lineage, isolated and communal life, primitive customs and limited civilization, this assertion of guardianship cannot be said to be arbitrary but must be regarded as both authorized and controlling.
231 U.S. at 47. Accordingly, Sandoval, as cited by the majority, stands for the proposition that those Indian communities which the legislative and executive branches have treated, in a non-arbitrary way, as depend*1038ent communities should be treated by the courts as dependent communities. However, the Sandoval court does not provide guidelines as to what extent of government involvement is necessary to render a community “dependent.” The involvement in tribal affairs demonstrated by the federal government in Sandoval is qualitatively different from the relationship between the federal government and the St. Regis tribe as reflected by the record in this case.
It also must be noted that the Sandoval court’s reference to the “primitive customs and limited civilization” of the Pueblo in the passage quoted above is a sample of the outmoded assumptions about Native American peoples upon which the Sandoval opinion is based — though such assumptions may have been general at the time. The attitudes expressed in Sandoval cannot be regarded as mere dicta, but, as the quotation above demonstrates, are integral to the holding of the case.
Nor do the cases which have established and applied the standard for what constitutes a dependent Indian community under 15 U.S.C. § 1175 offer sufficient support for the result reached here. In United States v. Martine, 442 F.2d 1022 (10th Cir.1971), the Court of Appeals merely describes the general nature of the evidence received by the trial court to determine whether the community in question was dependent without any specific reference to what that evidence demonstrated objectively. In State of Alaska v. Native Village of Venetie, 856 F.2d 1384 (9th Cir.1988), the Court of Appeals concluded that the factual record below was insufficient to reach a conclusion regarding dependency. United States v. Azure, 801 F.2d 336 (8th Cir.1986) involved a situation where the federal government actually retained title to the land upon which the tribe in question lived. In United States v. Levesque, 681 F.2d 75 (1st Cir.1982), cert. denied, 459 U.S. 1089, 103 S.Ct. 574, 74 L.Ed.2d 936 (1982), the Court of Appeals based its finding of federal dependency on the fact that the tribe received $3 million per year in federal aid and no state aid. In the present case, the tribe itself owns the land upon which it resides and there has been no evidence with regard to how much funding is actually provided.
As the majority opinion correctly states, to determine whether a particular Indian tribe is a dependent community, it is necessary to examine (1) the nature of the area; (2) the relationship of the inhabitants in the area to the Indian tribes and the federal government; and (3) the established practice of government agencies toward that area.
The evidence in this case established that the area in question is inhabited by a federally recognized tribe of approximately 3,000 St. Regis Mohawk Indians. Dean White, a representative of the Bureau of Indian Affairs (the “BIA”) testified that; “We provide service programs to the tribes. We provide funding for contracts to them, for various socio-economic programs that they run_ We provide funding for education programs, housing programs, training programs, Social Services programs and administration of tribal government programs.” He also stated that the BIA guarantees loans to the tribe and individual tribe members through banks and that the BIA is involved in planning and funding roads on the reservation.
However, this evidence does not by itself establish that the St. Regis tribe is a dependent community. The mere existence of federal programs which benefit a given community does not establish that that community’s relationship with the federal government can be characterized as one of dependency. In ordinary English usage, “dependent” means “relying on another for support” or “lacking the necessary means of support and receiving aid from others.” See, e.g., Webster’s Ninth New Collegiate Dictionary (1985); Webster’s Third New International Dictionary Unabridged (1963). In order to determine whether the St. Re-gis tribe relies on the federal government for support, it would seem to be necessary to ascertain at the very least what percentage of the tribe’s expenses federal funding covers and how many and what percentage of tribe members actually participate in or benefit from federal programs.
*1039It is particularly important that the evidence with regard to whether the St. Regis tribe is a dependent community be solid given the dramatic difference between the penalties under 15 U.S.C. § 1175 for committing the offenses in question in “Indian country” and the penalties for the same conduct anywhere else in New York state. Although 15 U.S.C. § 1175 is nondiscriminatory on its face because it applies to persons of all races who commit such offenses in Indian country, the statute has the potential to have a racially discriminatory impact because those most likely to be prosecuted for committing offenses in Indian country are Native Americans. Accordingly, I would reverse and remand for further evidence on the issue of whether the St. Regis tribe is a dependent Indian community.
I. also dissent from the majority’s decision to affirm the district court’s refusal to grant Laughing, who pled guilty, a reduction in sentence under the Sentencing Guidelines for acceptance of responsibility. Section 3E1.1 of the Sentencing Guidelines states that a defendant is entitled to credit for acceptance of responsibility “[i]f the defendant clearly demonstrates a recognition and affirmative acceptance of personal responsibility for his criminal conduct....” It is true, as the majority points out, that Laughing did state “I will go to my grave saying I did nothing wrong.” However, Laughing also stated that
I take full responsibility as running the place. I never denied the fact that I am the owner of [the casino]. I believe that what may be against the law in New York State is not necessarily against the law on the reservation. We are a sovereign nation, whether [the Assistant United States Attorney] wants to believe it or not.
In light of that statement, I construe the defendant’s statement that he did not believe that he had done anything wrong only as disagreeing with the law as he now understood it, but not failing to accept personal responsibility for his criminal conduct. Accordingly, he is entitled to a reduction for acceptance of responsibility and I would reverse and remand so that he might be resentenced.